UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7551



DAWN D. SUTTON,

                                             Plaintiff - Appellant,

          versus

FEDERAL BUREAU OF PRISONS; JOHN FANELLO,
Warden; KATHY HALH (or Halk), Correctional
Officer; KENNETH P. MORITSUGU, Health Services
Director; ROLAND E. WILLIAMS, Hospital Service
Administrator;   BERNORD    PARINA,   Clinical
Director of Health Services,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Robert L. Buchanan, Jr., Magistrate
Judge. (CA-95-1516-9-0JC)

Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dawn D. Sutton, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant seeks to appeal from a magistrate judge's report and

recommendation to deny his motions for temporary restraining orders

or preliminary injunctions. We dismiss the appeal for lack of

jurisdiction because the magistrate judge's report is not appeal-

able. This court may exercise jurisdiction only over final orders,
28 U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The report here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3